PER CURIAM.
The judgment of the lower court in Case No. GG-56 is affirmed. The litigation to which the notice of lis pendens referred did not result in a judgment affecting the property described within the notice. DePass v. Chitty, 90 Fla. 77, 105 So. 148 (1925).
As a result of the stipulation agreed to by the parties, in Case No. GG-409, the order denying appellant’s objections to the sale and motion to vacate is reversed, and the cause is remanded for further proceedings not inconsistent with this opinion.
AFFIRMED in part and REVERSED in part.
BOYER, Acting C. J., and ERVIN and BOOTH, JJ., concur.